Citation Nr: 0726073	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to December 
1972 and had relevant periods of active duty for training 
(ACDUTRA) from July 23, 1977 to August 6, 1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied service 
connection for lumbar strain because evidence submitted was 
not new and material.

In a December 2004 letter, the veteran expressed disagreement 
with the October 2004 denial of his claim.  The Board finds 
that the December 2004 statement was a timely notice of 
disagreement.  

In a subsequent March 2005 rating decision, the RO continued 
the previous denial of service connection for lumbar strain 
because the evidence submitted was not new and material.  

The veteran testified at a February 2007 video conference 
hearing before the Board; the hearing transcript has been 
associated with the claims file.  


FINDINGS OF FACT

1.  In a September 1985 decision, the Board previously 
considered and denied a claim for service connection for a 
back disorder.

2.  Evidence received since the September 1985 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate a claim for service connection for 
a low back disability.


CONCLUSIONS OF LAW

1.  The September 1985 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received subsequent to the September 1985 Board 
decision is not new and material; the claim for service 
connection for a low back disability is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The July 2004 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence and provided notice of the particular type of 
evidence needed to substantiate elements found to be 
insufficiently shown at the time of the September 1985 Board 
decision.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  Despite 
inadequate notice on these two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, as the Board concludes below that new and 
material evidence sufficient to reopen the veteran's claim 
has not been submitted, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds that VA has fulfilled VCAA duty to assist 
requirements.  See  38 U.S.C.A. § 5103A (West 2002).  The 
record shows that in conjunction with the veteran's initial 
claim for service connection, the RO attempted to obtain both 
service medical records from both the veteran's period of 
service with the Army and from Army National Guard.  A May 
1985 correspondence indicates that no response was received 
from the initial RO inquiry for both regular army and 
National Guard records; a follow up request was made.  Army 
National Guard records pertaining to the veteran's claimed 
July 1977 in-service injury were subsequently received and 
were associated with the claims file.  In February 2007, the 
veteran submitted additional records which he obtained from 
the Army National Guard, which included a March 1977 report 
of medical examination and an April 1972 enlistment physical.  
A November 2006 correspondence from the Adjudicant General of 
the West Virginia Army National Guard, associated with the 
Army National Guard records, indicated no other medical 
documentation was available.  The Board finds that reasonable 
efforts have been made to associate all service medical 
records with the claims file.  The veteran's enlistment 
physical, service medical records from the Army National 
Guard, private treatment records, various lay statements, and 
a Board hearing transcript have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

The Board has carefully reviewed the record and finds that 
the veteran has not submitted new and material evidence to 
reopen a previously denied claim for service connection.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board previously considered and denied the veteran's 
claim for service connection for a September 1985 decision.  
The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
re-adjudicate service connection or other issues going to the 
merit.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final unappealed decision was in September 1985.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).  In that decision, the Board denied service 
connection for a back disorder finding that the injury to the 
veteran's back which occurred during ACDUTRA in 1977 was an 
acute and transitory condition, and that there was no 
etiological relationship between the veteran's injury in 
service and his present back disability.  Thus, the Board 
finds that new and material evidence in this case must 
establish an etiological relationship between his current low 
back disability and his in-service back injury.

New evidence received subsequent to the September 1985 Board 
decision relating to the veteran's claimed low back 
disability includes (1) Charleston Area Medical Center 
records dated in January 1991 and July 2002; (2) treatment 
records from Dr. J.B.M. dated from November 2002 to May 2004; 
(3) treatment records from Dr. J.K.L. dated from March 2003 
to March 2004; (4) Huntington Spine Rehabilitation and Pain 
Center records dated in November 2003, and from January 2004 
to April 2004; (5) Putnam General Hospital records dated from 
January 2004 to February 2004; (6) lay statements submitted 
in June 1996 from the veteran's wife, his ex-wife, and a 
friend from the Army National Guard; (7) a February 2007 
Board hearing transcript; (8) an April 1972 enlistment 
examination; and (9) a March 1977 periodic examination.  This 
evidence is new in that it has not been previously submitted.  

The veteran also submitted duplicate copies of his Army 
National Guard records, to include a letter follow-up care 
for a July 1977 back injury, a statement of medical 
examination dated in July 1977, an affidavit signed in July 
1977, and clinical treatment records from the Army Health 
Clinic.  These records show that the veteran injured his back 
falling through the hatch of a personnel carrier July 1977.  
He also submitted a January 1985 note from Dr. V.T.S., which 
reflects acute lumbar strain due to a herniated disc which 
had been operated.  Army National Guard records and the note 
from Dr. V.T.S. were already of record at the time of the 
September 1985 Board decision and thus, are not new.  

The Board finds that the new evidence submitted after the 
September 1985 Board decision is not material.  

Charleston Area Medical Center records reflect treatment for 
back pain in January 1991 and emergency treatment for a head 
injury in July 2002.  Treatment records from Dr. J.B.M. 
reflect diagnoses of chronic back pain, chronic lumbar pain, 
degenerative disc disease, status post lumbar laminectomy or 
back pain.  (See Treatment Records from Dr. J.B.M., November 
2002 to May 2004.)  An undated note from the Alternative 
Health Care Center, associated with treatment records from 
Dr. J.M.B., reflects chronic lumbar pain with a past lumbar 
surgery, a 1982 coal mine injury, and a 1979 neck surgery 
after a motor vehicle accident.  Workers Compensation Claim 
examinations conducted by Dr. J.K.L. reflect diagnoses of 
post laminectomy syndrome, peridural fibrosis, lumbosacral 
radiculitis and facet mediated lumbago.  (See Treatment 
Records from Dr. J.B.M., November 2002 to May 2004.)  The 
veteran was receiving workers compensation for his pain 
medications. Id.  Treatment records from Dr. P.F. reflect 
treatment for back pain and show that the veteran was 
involved in a 1979 motor vehicle driver.  (See Treatment 
Records from Huntington Spine Rehabilitation and Pain Center, 
November 2003, January 2004 to April 2004.)  

Operative reports from Putnam General Hospital show that the 
veteran was treated with cervical epidural steroid injections 
for cervical radiculopathy.  (See Treatment Records from 
Putnam General Hospital, January 2004 to February 2004.)  He 
had a 1979 motor vehicle accident with cervical disc surgery 
due to a posterior approach to treat a herniated disc.  Id.  
Dr. P.F. stated that there was tremendous amount of scar 
tissue encroachment at the previous cervical surgical 
intervention site, and that this scar tissue encroachment up 
on the nerve roots is responsible for much of the veteran's 
pain.  Id.  The veteran also had some secondary degenerative 
disc disease and degenerative joint disease.  Id.

Newly submitted private treatment records reflect a current 
back disability; however, these records do not relate the 
veteran's current back problems to service.  Private 
treatment records document post-service back injuries 
including a 1979 motor vehicle accident and reflect treatment 
for a post-service, work-related back injury.  The February 
2004 operative report from Putnam General Hospital indicates 
that the veteran's back pain, degenerative disc disease, and 
degenerative joint disease are related to his post-service 
motor vehicle accident.  Private treatment records received 
after the September 1985 Board decision do not raise a 
reasonable possibility of substantiating the veteran's claim 
and are not material.
 
Lay statements submitted in June 1996 indicate that the 
veteran reported having back problems since his in-service 
accident, and that he did not have back problems prior to 
service.  (See lay statements from the veteran's wife, his 
ex-wife, and friend, June 1996.)  During a February 2007 
Board hearing, the veteran further described his in-service 
injury and indicated that he never had back problems until 
his injury.  The veteran reported that his current back 
problems including arthritis had worsened.  The June 1996 lay 
statements submitted and February 2007 Board hearing 
testimony are not material and are cumulative and redundant 
of evidence previously of record.  Prior to the September 
1985 Board decision, lay statements submitted by the veteran 
in November 1984 and June 1985 already described an in-
service back injury and complaints of back problems since 
that time; Army National Guard records had already 
established the occurrence of an in-service back injury.   

The Board emphasizes, that in the present case, new and 
material evidence must establish an etiological relationship 
between his current back disability and his in-service back 
injury.  The Board has considered the veteran's claim that 
his current back disability is related to an in-service 
injury; however, the veteran does not possess the medical 
training and expertise necessary to render a medical opinion 
as to either the cause or diagnosis of an orthopedic 
disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury). See also 38 C.F.R. § 
3.159(a)(2) (2006).

An April 1972 enlistment examination and March 1977 periodic 
examination show that the veteran had complaints relating to 
his back in service.  However, these records no not establish 
an etiological relationship between the veteran's current low 
back disability and his in-service complaints and therefore, 
are not material.  

New evidence received subsequent to the September 1985 Board 
decision does not establish an etiological relationship 
between the veteran's current back complaints and his in-
service injury, but instead reflects treatment for non-
service related back injuries.  New evidence does not relate 
to an unestablished fact necessary to substantiate a claim 
for service connection for a low back disability and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  Thus, the Board finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his previously denied claim.  

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a low back disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disability is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


